DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/21 has been entered.
 
 Response to Arguments and Amendments
The response filed on 4/9/21 has been entered. 

Applicant’s arguments filed 4/9/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1, 3-4, 7 and 9-10 are pending and are under examination in this office action.

The rejection of Claim(s) 1, 3-4, 7, 9-10 under 35 U.S.C. 102(a)(l)/102(a)(2) as being anticipated by Morris et al., WO 2009/133278 Al; Published: 11/5/09 (translation attached) is withdrawn.

The rejection of Claims 1, 3-4, 7 and 9-10 under 35 U.S.C. 103 as being unpatentable over Morris et al., WO 2009/133278 and Lin et al. (WO2016/061256) has been modified. The argument is moot. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7, 9-10, stand rejected under 35 U.S.C. 102(a)(l)/102(a)(2) as being anticipated by Horcajada et al. (Chem. Rev. 2012, 112, 1232–1268) 
 With regards to instant claim 1, Horcajada teaches porous metal organic frameworks comprising NO gas (i.e., a signaling  transducer see pg 1232 and H2S (see 1251) wherein the metal is aluminum (see  pg 1233), Zn and magnesium (see Fig 2, pg 1238, 1249) for antibacterial treatment. oral administration (see Table I) wherein the 
porous metal-organic –framework with At least one gas-(i.e., H2S, CO or NO a signal immune transducer and can be used. NO, Co and H2S are all below 1,000 and are gases at gas at 25°C and 100 kPa and comprises aluminum (as required by instant . 
 		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3-4, 7 and 9-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Horcajada et al.( Chem. Rev. 2012, 112, 1232–1268) and Morris et al., WO 2009/133278 and Lin et al. (WO2016/061256).
With regards to instant claim 1, Horcajada teaches porous metal organic frameworks comprising NO gas (i.e., a signaling  transducer see pg 1232 and H2S (see 1251) wherein the metal is aluminum (see  pg 1233), Zn and magnesium (see Fig 2, pg 1238, 1249) for antibacterial treatment. oral administration (see Table I) wherein the 
porous metal-organic –framework with At least one gas-(i.e., H2S, CO or NO a signal immune transducer and can be used. NO, Co and H2S are all below 1,000 and are gases at gas at 25°C and 100 kPa and comprises aluminum (as required by instant claim 1) and can be configured to act on keratinocytes, monocytes as required by instant claims 4 and 7 because all the agent necessary for the configuration are present. 
Morris teaches porous metal-organic –framework with At least one gas-(i.e.,H2S, CO or NO a signal immune transducer and can be used. NO, Co and H2S are all below 1,000 and are gases at gas at 25°C and 100 kPa and comprises iron (as required by instant claims 8, 16 and 20) and can be configured to act on keratinocytes, monocytes as required by instant claims 4 and 7 because all the agent necessary for the configuration are present. Morris also teaches the metal is aluminum having a great stability (as required by instant claim 1) for oral administration (see translation)

	With regards to instant claim 1, Lin teaches a composition comprising MOF, wherein the MOF induced for treating immunotherapy, cancer (see pg 1,lines 20-30) and can be administered intramuscularly, orally (as required by instant claim 9-10, see Fig 17 and pg 59 lines 1-5) and further comprises at least one metal i.e., zinc (see pg 36, lines 10-15, pg 46, Scheme I as required by instant claim 1) wherein the signal inducer is trapped in the pores of the MOF (see pg 56, lines 21-25 as required by instant claim 3).  
 It would have been obvious to one of ordinary skill in the art to have been motivated to combine the cited prior art expand the teachings of Horcajada and Morris to include Lin with a reasonable expectation of success and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a)
It would have been obvious to a person having ordinary skill in the art at the timeof applicant's invention to orally administer the pharmaceutical composition comprising MOF as instantly claimed and orally, since Lin teach doing so for the purpose of cancer therapy at the time the claimed invention was made. 
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.